DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 18 and 20, in the reply filed on 10/3/22 is acknowledged.
Claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1 (and dependent claims thereof 2-10, 18 and 20), 6, 7, 9, 10, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for use of the phrase ‘suitable for 2mmunization’.  It is unclear what constitutes ‘suitable’.  Is this in terms to structure, delivery, efficacy, safety, etc.?  The term is unclear. Additionally, the spelling of ‘immunisation’ should be changed to ‘immunization’.
	Claim 6 (and dependent claim 7) is vague and indefinite because it is unclear what structure is encompassed by OmpA (BT_3852).  Is this protein only specific to the BT_3852 strain? The protein is identified by name alone and it is unclear if the strain is publicly available (see Deposit rejection below).  The mere recitation of a name, i.e., OmpA specific to BT-3852 to describe the invention is not sufficient to satisfy the Statute’s requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the amino acid sequence of the protein, which would allow for one to identify the protein without ambiguity.  The mere recitation of a name does not adequately define the claimed protein.  Appropriate clarification and/or correction is required.
	Claims 9 and 10 are vague and indefinite because they recite synthetic gene constructs of a certain length of base pairs (bp) encoding the antigen but no sequence or structure is provided and it is unclear what base pairs these are.  What portion of the gene?  What is the actual structure? The refer to these proteins and nucleotides through length and internal designations which have no clearly accepted technical property/meaning.  Further, Claim 10 lacks sufficient antecedent basis for gene cassettes”.  Appropriate clarification and/or correction is required.
	Claim 18 (and dependent claim 20) is vague and indefinite for the recitation of “at least part of the gene sequence encoding V and/or F1 antigens of Y. pestis” because the metes and bounds of this language cannot be understood.  “A part” could read on as small as one nucleotide or much greater. The claim leaves it unclear what constitutes ‘a part’.  Appropriate clarification and/or correction is required.

Claim Rejections – 35 USC § 112-Deposit Information
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification lacks complete deposit information for the deposit of plasmid pEX-A2 and/or pEX-K4; or BT_3852.  Because it is not clear that the properties of pEX-A2 and/or pEX-K4 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the plasmids, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production plasmids, one of ordinary skill in the art could be assured to the ability to practice the invention as claimed.  Exact replication of the plasmids is an unpredictable event.  Claim 6 is also included because it is unclear if BT_3852 strain is a strain that is reproducibly isolated from nature or know. It appears to be critical to the invention in claim 6.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.
	Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WHO (WHO Workshop Meeting Report. April 23, 2018, “EFFICACY TRIALS OF PLAGUE VACCINES: ENDPOINTS, TRIAL DESIGN, SITE SELECTION”, INSERM, Paris, France, pages 1-13); reference provided by Applicants on IDS 6/2/21).
WHO discloses a new-generation of plague vaccines comprising Y. pestis subunit (F1/V proteins based with adjuvant) bacterial vector based, e.g., OMV drug delivery, salmonella-expressed, i.e., gram-negative) delivery.  OMVs produced in bacteria eliminates the compulsory temperature chain requirements of live vaccines since they are sterile and thermostable and do not represent a risk from interference due to antibiotic treatment of the patient.  It is recited that these vaccines expressing one or several antigens representative of Y. pestis, e.g., F1 capsular protein antigen, V or LcrV antigen, have been tested in a variety of mice, rats and non-human primates immunogenicity and challenge models.  Subunit plague vaccines are the most advanced candidate vaccines and two of them have completed Phase 2 studies in human.  See page 5, paragraphs 3 and 4.  The final paragraph on page 5 teaches that non-invasive delivery, e.g., oral or intranasal is the preferred method of delivery.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3-10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHO (WHO Workshop Meeting Report. April 23, 2018, “EFFICACY TRIALS OF PLAGUE VACCINES: ENDPOINTS, TRIAL DESIGN, SITE SELECTION”, INSERM, Paris, France, pages 1-13) in view of Ripka et al (WO 2017/187190 A1) and Stentz et al (WO 2017/187190; related to US Patent No. 11,000,581 B2); references provided by Applicants on IDS 6/2/21).

The teachings of WHO are set forth above. The use of OMVs to deliver the V and/or F1 antigens of Y.pestis was known in the prior art as evidenced by the WHO reference.  However, the reference does not particularly exemplify use of human commensal gut bacteria, particularly Bacteroides thetaiotaomicron (Bt) as a source for the OMVs.
Ripka et al teaches gut bacteria OMVs, such as OMV Bacteroides, for delivery of heterologous, therapeutic proteins.  It is taught that delivery via gut bacteria prevents the antigens from dilution and proteolytic degradation. See abstract and page 3, lines 17-23.  Bacteroides thetaiotaomicron (Bt) as a source for the OMVs is specifically taught at page 8, lines 20-26.  Page 15 teaches that OMVs are smaller and more mobile than whole cells which enables them to reach remote sites and that B.thetaiotamicron (Bt) can access host immune cells in the murine intestinal mucosa.  The paragraph bridging pages 22-23 teaches the heterologous protein may be in the outer membrane or the periplasm.  Pages 25-26 teach the engineering of plasmid vectors for delivery.  Signal peptides were identified in OMV proteins.  It is taught that the N-terminal regions of the OMV proteins are crucial for their secretion in OMVS and sufficient to direct proteins to the general secretory pathway, the periplasm or membrane. See page 29. The gene constructs were generated in E.coli and then conjugated into Bacteroide strains.  See pages 42-43.  Pages 43-44 teaches the plasmid purification and conjugation from E.coli into Bt.
Stentz et al teaches the delivery of heterologous proteins or peptides, including therapeutic proteins/peptides or antigens to mucosal sites using vesicles derived from the outer membrane (OMVs) of commensal bacteria. Inducible expression systems are taught. See paragraph 1 on page 1.  Bacteroides thetaiotaomicron (Bt) as a source for the OMVs is specifically taught at page 3, lines 10-11.  Vaccines are taught and Stentz teaches that the therapeutic protein/polypeptide/antigen is operably linked to a secretion signal sequence form targeting the antigen to the OMV, e.g., downstream of the N-terminal OmpA signal peptide. The section signal sequence is taught to be OmpA, derived from Bacteroides.  See page 3, lines 17-30. It is taught that OMVs from Bt are highly stable. See page 4, line 16.  Page 5, lines 9-11 teaches that the heterologous antigen is a ‘vaccine’ antigen.  Oral and intranasal administration of these OMV Bt vaccines is recited at page 6, lines 15-21.  Page 7 teaches the inducible gene expression system.  Pages 26-29 demonstrate the use of this system for vaccination against virulent pathogens.
It would have been prima facie obvious at the time the invention was made that the gut commensal, B.thetaiotaomicron, OMVs taught by Ripka and Stentz could be substituted for the Gram-negative OMVs that were known in the prior art as taught by WHO, e.g, OMV subunit F1 and/or V subunit vaccines from Gram-negative bacteria, Salmonella because Stentz and Ripka teach how to prepare Bt OMVs to express heterologous vaccine proteins/antigens and teach that the use of commensal gut bacteria OMVS, like Bt, prevent dilution and proteolytic degradation and can access host immune cells in the murine intestinal mucosa.  The secondary references specifically teach methods of preparing these OMVs with heterologous proteins and cloning them downstream of N-terminal signal peptides, including specifically the OmpA protein E.coli expression systems/plasmids are taught.  While the references do not specifically recite the sue of OmpA (BT_3852) or E.coli plasmids pEX-A2 and/or pEX-K4, as recited in dependent claims 6 and 10,  these appear to be mere design choices which don’t confer an unexpected or unobvious result and it would have been obvious to clone the V and/or F1 proteins downstream of the N-terminal OMV protein OmpA from any strain of B.thetaiotaomicron and use any E.coli plasmid as a vector in a gene cassette.  With respect to claim 9, the genes encoding the V antigen and F1 antigen from Y.pestis were very well known in the prior art and their full-length and subunits from these antigens were previously used in OMVs and recombinant host cells for delivery to a subject as a vaccine and N-terminal fusion to OmpA was taught by Stentz.  Additionally, claim 9 allows for a construct encoding the V antigen and/or the caf1 genes encoding the F1 protein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-10, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/316,219(reference application) in view of WHO (WHO Workshop Meeting Report. April 23, 2018, “EFFICACY TRIALS OF PLAGUE VACCINES: ENDPOINTS, TRIAL DESIGN, SITE SELECTION", INSERM, Paris, France, pages 1-13).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite an expression system of a heterologous peptide or protein in recombinant Bt OMVa wherein the protein or peptide is fused to the N-terminal signal peptide of the OmV-secreted Bt OmpA.  Co-pending claim 10 teaches it may be used as a vaccine.  However, the use of Y.pestis antigens as the heterologous peptide or protein, F1 and/or V proteins or subunits, are not specifically recited. 
WHO discloses a new-generation of plague vaccines comprising Y. pestis subunit (F1/V proteins based with adjuvant) bacterial vector based, e.g., OMV drug delivery, salmonella-expressed, i.e., gram-negative) delivery.  OMVs produced in bacteria eliminates the compulsory temperature chain requirements of live vaccines since they are sterile and thermostable and do not represent a risk from interference due to antibiotic treatment of the patient.  It is recited that these vaccines expressing one or several antigens representative of Y. pestis, e.g., F1 capsular protein antigen, V or LcrV antigen, have been tested in a variety of mice, rats and non-human primates immunogenicity and challenge models.  Subunit plague vaccines are the most advanced candidate vaccines and two of them have completed Phase 2 studies in human.  See page 5, paragraphs 3 and 4.  The final paragraph on page 5 teaches that non-invasive delivery, e.g., oral or intranasal is the preferred method of delivery.  The “heterologous peptide or protein’ encompasses the F1 or V antigen of the co-pending claims and WHO teaches that these antigens were previously used in Gram-negative OMVs as a delivery vehicle so they would have been an obvious choice.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 1-10, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14, 15, 17-19, 21, 24, 26 and 28-31 of copending Application No. 17/595,330(reference application) in view of WHO (WHO Workshop Meeting Report. April 23, 2018, “EFFICACY TRIALS OF PLAGUE VACCINES: ENDPOINTS, TRIAL DESIGN, SITE SELECTION", INSERM, Paris, France, pages 1-13).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite a pharmaceutical composition comprising OMVs from Bacteriodes sp., including Bt, for use as a carrier to deliver biologically active proteins or peptides (co-pending claims 4 and 15, for example).  Co-pending claim 14 teaches the peptide or protein may be in the outer membrane of the OMV and claim 17 teaches it may be be used in a mannan-inducible expression system. Co-pending claim 19 specifically teaches that preparation 
However, the use of Y.pestis antigens as the heterologous peptide or protein, F1 and/or V proteins or subunits, are not specifically recited. 
WHO discloses a new-generation of plague vaccines comprising Y. pestis subunit (F1/V proteins based with adjuvant) bacterial vector based, e.g., OMV drug delivery, salmonella-expressed, i.e., gram-negative) delivery.  OMVs produced in bacteria eliminates the compulsory temperature chain requirements of live vaccines since they are sterile and thermostable and do not represent a risk from interference due to antibiotic treatment of the patient.  It is recited that these vaccines expressing one or several antigens representative of Y. pestis, e.g., F1 capsular protein antigen, V or LcrV antigen, have been tested in a variety of mice, rats and non-human primates immunogenicity and challenge models.  Subunit plague vaccines are the most advanced candidate vaccines and two of them have completed Phase 2 studies in human.  See page 5, paragraphs 3 and 4.  The final paragraph on page 5 teaches that non-invasive delivery, e.g., oral or intranasal is the preferred method of delivery.  The “heterologous peptide or protein’ encompasses the F1 or V antigen of the co-pending claims and WHO teaches that these antigens were previously used in Gram-negative OMVs as a delivery vehicle so they would have been an obvious choice.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-10, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,000,581 B2 in view of WHO (WHO Workshop Meeting Report. April 23, 2018, “EFFICACY TRIALS OF PLAGUE VACCINES: ENDPOINTS, TRIAL DESIGN, SITE SELECTION", INSERM, Paris, France, pages 1-13).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a recombinant expression system comprising OMVs from Bacteriodes sp., including Bt, for use as a carrier to deliver heterologous proteins or peptides (co-pending claim 12, for example).  
However, the use of Y.pestis antigens as the heterologous peptide or protein, F1 and/or V proteins or subunits, are not specifically recited. 
WHO discloses a new-generation of plague vaccines comprising Y. pestis subunit (F1/V proteins based with adjuvant) bacterial vector based, e.g., OMV drug delivery, salmonella-expressed, i.e., gram-negative) delivery.  OMVs produced in bacteria eliminates the compulsory temperature chain requirements of live vaccines since they are sterile and thermostable and do not represent a risk from interference due to antibiotic treatment of the patient.  It is recited that these vaccines expressing one or several antigens representative of Y. pestis, e.g., F1 capsular protein antigen, V or LcrV antigen, have been tested in a variety of mice, rats and non-human primates immunogenicity and challenge models.  Subunit plague vaccines are the most advanced candidate vaccines and two of them have completed Phase 2 studies in human.  See page 5, paragraphs 3 and 4.  The final paragraph on page 5 teaches that non-invasive delivery, e.g., oral or intranasal is the preferred method of delivery.  The “heterologous peptide or protein’ of the patented claims encompass the F1 or V antigen of the instant claims and WHO teaches that these antigens were previously used in Gram-negative OMVs as a delivery vehicle so they would have been an obvious choice.

Prior art, not presently relied upon:
Sun et al (J. Invect. Dv. Ctries. 2011; 5(9): 614-627).  Sun teaches a summary of developing live vaccine against Y.pestis. Page 620, in particular, teaches live bacterially vectored plague vaccines which include using Salmonella to deliver F1, LcrV/V or both.  Salmonella typhimurium vaccine strains synthesizing F1 and/or V or fragments of V were demonstrated to elicit humoral and/or cellular immunity against the vectored antigen and to provide some level of protective immunity against either subcutaneous and/or intranasal challenge with Y.pestis. See column 1 on page 620. Page 622 summarizes that subunit vaccines based on recombinant F1 and recombinant V antigens are the most promising prospects having passed through Phase I and II clinical trials.
Verma et al (Frontiers in Immunol. December 2016. 7(602): 1-8). Verma et al teach current research and future trends on plague vaccine development.  It teaches that F1 and V virulence factors provide the best protection in various animal models. 
Titball et al. (Infection and Immunity (1997), 65(5), 1926-1930). The caf operon from Y. pestis encoding the structural subunit (caf1), the mol. chaperone (caf1M), the outer membrane anchor (caf1A), and the regulatory protein (caf1R) was cloned into S. typhimurium SL3261 aroA. The recombinant Salmonella organisms were encapsulated when cultured at 37° but not when cultured at 28°. Oral inoculation of mice with the recombinant Salmonella induced predominantly an IgG2a response to F1 antigen, and isolated T cells showed a recall response to sol. or Salmonella-assocd. F1 antigen. Mice immunized with S. typhimurium SL3261 aroA expressing F1 antigen intracellularly developed lower antibody responses to F1 antigen and showed a T-cell recall response only to Salmonella-assocd. F1 antigen. Mice immunized orally with 2 doses of the recombinant Salmonella which expressed F1 antigen on the surface were protected against 107 50% LDs (LD50) of virulent Y. pestis given by the s.c. route of challenge, whereas mice immunized with the recombinant Salmonella expressing F1 antigen intracellularly were only partially protected against 105 LD50 of Y. pestis.
Sun et al (Vaccine (2015), 33(48), 6727-6735A). Yersinia pseudotuberculosis PB1+ (Yptb PB1+) mutant strain combined with chromosome insertion of the caf1R-caf1A-caf1M-caf1 operon and deletions of yopJ and yopK, χ10068 [pYV-ω2 (ΔyopJ315 ΔyopK108) ΔlacZ044::caf1R-caf1M-caf1A-caf1] was constructed. Results indicated that gene insertion and deletion did not affect the growth rate of χ10068 compared to wild-type Yptb cultured at 26 °C. In addn., the F1 antigen in χ10068 was synthesized and secreted on the surface of bacteria at 37 °C (mammalian body temp.), not at ambient culture temp. (26 °C). Immunization with χ10068 primed antibody responses and specific T-cell responses to F1 and YpL (Y. pestis whole cell lysate). Oral immunization with a single dose of χ10068 provided 70% protection against a s.c. (s.c.) challenge with ~2.6 × 105 LD50 of Y. pestis KIM6+ (pCD1Ap) (KIM6+Ap) and 90% protection against an intranasal (i.n.) challenge with ~500 LD50 of KIM6+Ap in mice. Our results suggest that χ10068 can be used as an effective precursor to make a safe vaccine to prevent plague in humans and to eliminate plague circulation among humans and animals. 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	11/3/22